DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted May 15, 2020 and July 06, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on May 15, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 10-11, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 9,801,057) in view of D’Sa et al. (hereinafter “D’Sa”, US 2018/0212921).
Regarding claim 1, Xia discloses a method for obtaining access information of a wireless access point at a user equipment, comprising: 
searching for wireless access points to obtain identification information of one or more wireless access points (i.e., searching for Wi-Fi network as described in col. 5, lines 8-15); 
sending an access information query request via mobile data (i.e., sending the user registration information to the authentication server via a communication gateway 30 as described in col. 5, lines 32-48), wherein the access information query request comprises the obtained identification information of the one or more wireless access points (i.e., a name of the Wi-Fi access node selected by the user is included in the registration information of the user as described in col. 5, lines 16-31, and the user registration information message sent to the authentication server includes service number, and/or ID as described in col. 5, lines 32-48); 
sending a query request short message via a short message channel (i.e., sending the user registration information to the authentication server via SMS as described col. 5, lines 32-48), wherein the query request short message comprises the identification information of the one or more wireless access points (i.e., a name of the Wi-Fi access node selected by the user is included in the registration information of the user as described in col. 5, lines 16-31, and the user registration information message 
receiving access information of the one or more wireless access points which is returned by a network device in response to the access information query request or the query request short message (i.e., receiving, by the Wi-Fi access network node, authentication information sent by an authentication server in response to a connection request sent by the terminal as described in col. 2, lines 20-28). 
Xia, however, does not expressly disclose:
determining whether mobile data is available; 
if yes, sending via mobile data; and
if no, sending via a short message channel.
In a similar endeavor, D’Sa discloses a method for transmitting text messages.  D’Sa also discloses: 
determining whether mobile data is available (i.e., determining whether mobile data is available or not as described in paragraphs 0102); 
if yes, sending via mobile data (i.e., sending via mobile data as described in paragraph 0102); and
if no, sending via a short message channel (i.e., sending via text message as described in paragraph 0102).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to maximize the user ability to have access to services. 

Regarding claim 2, Xia, and D’Sa disclose all limitations recited within claims as described above.  D’Sa also discloses wherein the step of determining whether mobile data is available comprising: 
determining whether mobile data of the user equipment is available (i.e., determining whether mobile data is available or not as described in paragraphs 0102); 
if yes, determining that the mobile data is available (i.e., sending via mobile data as described in paragraph 0102); 
if no, determining that the mobile data is unavailable (i.e., sending via text message as described in paragraph 0102). 

Regarding claim 10, Xia, and D’Sa disclose all limitations recited within claims as described above.  D’Sa also discloses wherein before the step of sending the query request short message via the short message channel, the method further comprising: 
generating a query request short message according to identification information of the one or more wireless access points (i.e., sending the user registration information to the authentication server via SMS including a name of the Wi-Fi access node selected by the user is included in the registration information of the user as described in col. 5, lines 16-48). 

Regarding claim 11, Xia, and D’Sa disclose all limitations recited within claims as described above.  Xia also discloses wherein the step of generating the query request short message according to the identification information of the one or more 
Regarding claim 14, Xia, and D’Sa disclose all limitations recited within claims as described above.  Xia also discloses wherein the step of receiving the access information of the one or more wireless access points which is returned by the network device in response to the query request short message comprising: receiving an access information short message which is returned by the network device in response to the query request short message, wherein the access information short message comprises the access information of the one or more wireless access points (i.e., the authentication server sends authentication information, which is generated based on the registration information to the Wi-Fi access network node as described in col. 5, lines 1-7).

Regarding claim 15, Xia, and D’Sa disclose all limitations recited within claims as described above.  Xia also discloses wherein the method further comprising: parsing 
Regarding claim 16, Xia discloses a method for providing access information of a wireless access point at a service device, comprising: 
receiving an access information query request or a query request short message, wherein the access information query request or the query request short message comprises identification information of one or more wireless access points (i.e., sending the user registration information to the authentication server via a communication gateway 30 or SMS as described in col. 5, lines 32-48); 
returning access information of the one or more wireless access points to a user equipment via mobile data in response to the access information query request when mobile data of the user equipment is available (i.e., receiving, by the Wi-Fi access network node, authentication information sent by an authentication server in response to a connection request sent by the terminal as described in col. 2, lines 20-28); and 
returning access information of the one or more wireless access points to the user equipment via a short message channel in response to the query request short message when mobile data of the user equipment is unavailable (i.e., receiving, by the Wi-Fi access network node, authentication information sent by an authentication server in response to a connection request sent by the terminal as described in col. 2, lines 20-28).
Xia, however, does not expressly disclose determining whether mobile data or short message channel is available.

determining whether mobile data or short message channel is available (i.e., determining whether mobile data is available or not as described in paragraphs 0102). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to maximize the user ability to have access to services. 

Regarding claim 18, Xia, and D’Sa disclose all limitations recited within claims as described above.  Xia also discloses wherein the step of returning the access information of the one or more wireless access points to the user equipment via a short message channel in response to the query request short message when mobile data of the user equipment is unavailable specifically comprising: 
parsing the query request short message to extract identification information of the one or more wireless access points (i.e., a name of the Wi-Fi access node selected by the user is included in the registration information of the user as described in col. 5, lines 16-31, and the user registration information message sent to the authentication server includes service number, and/or ID as described in col. 5, lines 32-48); 
retrieving and processing access information of the one or more wireless access points (i.e., a name of the Wi-Fi access node selected by the user is included in the registration information of the user as described in col. 5, lines 16-31, and the user 
sending the processed access information of the one or more wireless access points to the user equipment via the short message channel (i.e., receiving, by the Wi-Fi access network node, authentication information sent by an authentication server in response to a connection request sent by the terminal as described in col. 2, lines 20-28). 

Regarding claim 20, Xia discloses a device for obtaining access information of a wireless access point at a user equipment, the device including a memory for storing computer program instructions and a processor for executing program instructions, wherein the computer program instructions, when executed by the processor, trigger the device to: 
search for wireless access points to obtain identification information of one or more wireless access points (i.e., searching for Wi-Fi network as described in col. 5, lines 8-15); 
send an access information query request via mobile data (i.e., sending the user registration information to the authentication server via a communication gateway 30 as described in col. 5, lines 32-48), wherein the access information query request comprises the obtained identification information of the one or more wireless access points (i.e., a name of the Wi-Fi access node selected by the user is included in the registration information of the user as described in col. 5, lines 16-31, and the user 
send a query request short message via a short message channel (i.e., sending the user registration information to the authentication server via SMS as described col. 5, lines 32-48), wherein the query request short message comprises the identification information of the one or more wireless access points (i.e., a name of the Wi-Fi access node selected by the user is included in the registration information of the user as described in col. 5, lines 16-31, and the user registration information message sent to the authentication server includes service number, and/or ID as described in col. 5, lines 32-48); and 
receive access information of the one or more wireless access points which is returned by a network device in response to the access information query request or the query request short message.
(i.e., receiving, by the Wi-Fi access network node, authentication information sent by an authentication server in response to a connection request sent by the terminal as described in col. 2, lines 20-28). 
Xia, however, does not expressly disclose:
determining whether mobile data is available; 
if yes, sending via mobile data; and
if no, sending via a short message channel.
In a similar endeavor, D’Sa discloses a method for transmitting text messages.  D’Sa also discloses: 

if yes, sending via mobile data (i.e., sending via mobile data as described in paragraph 0102); and
if no, sending via a short message channel (i.e., sending via text message as described in paragraph 0102).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to maximize the user ability to have access to services. 

Allowable Subject Matter
Claims 3-9, 12-13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644